ACCEPTED
                                                                                      13-14-00059-CR
                                                                      THIRTEENTH COURT OF APPEALS
                                                                             CORPUS CHRISTI, TEXAS
                                                                                10/28/2015 2:02:54 AM
                                                                                     Dorian E. Ramirez
                                                                                                CLERK

                            No. 13-14-00059-CR

                      MONICA GALVAN, Appellant,      FILED IN
                                             13th COURT OF APPEALS
                                 v.       CORPUS CHRISTI/EDINBURG, TEXAS
                     THE STATE OF TEXAS, Appelle.
                                             10/28/2015 2:02:54 AM
                                                DORIAN E. RAMIREZ
                   ******************************* Clerk

                     IN THE COURT OF APPEALS
                             FOR THE
                   THIRTEENTH DISTRICT OF TEXAS

            STATE’S POST SUBMISSION BRIEF
TO THE HONORABLE COURT OF APPEALS:

      The State of Texas submits the following brief with additional

authorities for the Court’s consideration:

Points of Error Nos. 1-2:

      In her first and second issues, Appellant challenges the sufficiency of

the evidence.

      A. Conflicting evidence does not equal insufficient evidence:

      While Appellant’s brief and supplemental brief rely heavily upon her

testimony, the existence of conflicting evidence does not equal insufficient

evidence. “The jury is the exclusive judge of the credibility of witnesses and

of the weight to be given testimony, and it is also the exclusive province of

the jury to reconcile conflicts in the evidence.” Wesbrook v. State, 29 S.W.3d
103, 111 (Tex. Crim. App. 2000). As the exclusive judge of the credibility of

the witnesses, a jury may choose to believe some testimony and disbelieve
other testimony. Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App.

2008); see also Trepanier v. State, 940 S.W.2d 827, 829 (Tex. App.-Austin,

1997, pet. ref’d) (jury “may accept or reject any or all of the testimony of

any witness. They may look to all the evidence in the case, whether offered

by the State or the defendant”). Consequently, “[t]hat conflicting evidence

was introduced does not render evidence insufficient; indeed, the reviewing

court must assume that the factfinder resolved conflicts in the evidence in

favor of the verdict reached.” Matchett v. State, 941 S.W.2d 922, 936 (Tex.

Crim. App. 1996); see also Whatley v. State, 445 S.W.3d 159, 166 (Tex.

Crim. App. 2014) (when faced with a record of historical facts that support

conflicting inferences, the reviewing court must presume that the trier of fact

resolved any such conflict in favor of the prosecution, and must defer to that

resolution).

      B. To the extent that it conflicts with the evidence supporting the

verdict, the testimony of Appellant, Manka, Salinas, and Wimbish is now

irrelevant:

      An appellate court conducting a review of the sufficiency of the

evidence must consider all of the evidence in the light most favorable to the

verdict. Whatley, 445 S.W.3d at 166. In other words, “[a] reviewing court will

ultimately disregard any evidence that does not support the verdict.” Clewis



                                      2
v. State, 922 S.W.2d 126, 132 n.10 (Tex. Crim. App. 1996), overruled on

other grounds by Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010).

Thus, to the extent that it conflicts with the evidence supporting the verdict,

Appellant’s trial testimony is now irrelevant. The same is true for the

testimony of Manka, Salinas and Wimbish.

      C. The evidence is sufficient to support the conviction:

      Aggravated assault as alleged in the indictment is a result-oriented

crime. Landrian v. State, 268 S.W.3d 532, 537 (Tex. Crim. App. 2008). “In

other words, the culpable mental state relates not to the nature of or

circumstances surrounding the charged conduct, but to the result of the

conduct.” Cleburn v. State, 138 S.W.3d 542, 545 (Tex. App.-Houston [14th

Dist.] 2004, pet. ref’d); see also Williams v. State, 235 S.W.3d 742, 750 (Tex.

Crim. App. 2007). A person acts recklessly, or is reckless, with respect to

the result of his conduct when he is aware of but consciously disregards a

substantial and unjustifiable risk that the result will occur. Tex. Penal Code §

6.03. However, a defendant does not have to be aware of the specific risk.

Trepanier, 940 S.W.2d at 829.1


1
 While Appellant’s supplemental brief notes that Trepanier was decided a
decade before the opinion in Williams, several courts have cited Trepanier
for this particular proposition since Williams was decided. See, e.g., Adams
v. State, No. 06-13-00016-CR, 2013 WL 4858774, at *5 (Tex. App.-
Texarkana Dec. 18, 2013, pet. ref’d) (mem. op., not designated for

                                       3
      In her post submission brief, Appellant contends that the State “failed

to bring any evidence that [she] actually did foresee the risk and consciously

decid[ed] to ignore it.” Appellant’s Post Submission Brief at 2. Appellant’s

assertion ignores the law and the evidence.

      Direct evidence of the requisite mental state is not required. Hart v.

State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). “Mental culpability is of such

a nature that it generally must be inferred from the circumstances under which

the prohibited act occurred.” Griffith, 315 S.W.3d at 651. “A culpable mental

state may be inferred by the trier of fact from the acts, words, and conduct of

the accused.” Id. In some cases, a defendant’s inactions may constitute

recklessness. Williams, 235 S.W.3d at 752. And evidence that indicates a

consciousness of guilt also supports an inference that a defendant was

consciously aware of the risks and disregarded them. Adams, 2013 WL
4858774, at *5 (“The inconsistent statements indicate a consciousness of guilt,

which also supports an inference that Adams was consciously aware of the

risks and disregarded them”).

      A review of the evidence and the applicable law:


publication); Moya v. State, 426 S.W.3d 259, 266 (Tex. App.-Texarkana
2013, no pet.); Leblanc v. State, Nos. 01-10-00251-CR & 01-10-00252-CR,
2011 WL 3556952, at *5 (Tex. App.-Houston [1st Dist.] Aug. 11, 2011, no
pet.) (mem. op., not designated for publication); Griffith v. State, 315 S.W.3d
648, 652 (Tex. App.-Eastland 2010, pet. ref’d).

                                      4
      Martina Cepeda, the only unbiased witness to the collision, initially

observed Appellant’s vehicle swerving a little bit. 5 R.R. at 7. She then

described what she observed as follows:

               After it swerved a little bit and I had backed off,
               then all of a sudden it started fishtailing. Really it
               was going from side to side really drastically and
               then all of a sudden it ended up in a position where
               it was across the lane rather than the way we were
               headed. Suddenly they accelerated and ran into the
               tractor on the side.

5 R.R. at 7-8.      See Tex. Transp. Code §§ 545.401 (prohibiting reckless

driving), 545.051 (generally requiring driving on the right side of the

roadway), 545.060(a)(1) (requiring an operator to drive as nearly as practical

entirely within a single lane); Trepanier, 940 S.W.2d at 829 (noting that the

failure to maintain a single marked lane may itself constitute reckless

conduct).

      When she was asked to explain what she meant when she said

Appellant’s car was fishtailing, Cepeda replied, “The back part of the car

started going drastically from one side to the other.” 5 R.R. at 12. Considering

Cepeda’s description of Appellant’s erratic driving just before the collision,

the jury could have reasonably inferred that the physical altercation Appellant

was having with Manka was not “playful and inconsequential.” Appellant’s

Brief at 16.



                                         5
      Though Appellant swerved all over the roadway and then one thousand

feet off the roadway, Cepeda never saw Appellant’s brake lights. 5 R.R. at 13.

The jury was also informed that the data recorder in Appellant’s vehicle

indicated that, for the eight seconds prior to the crash, her brakes were not

depressed. 4 R.R. at 114.

      Though Appellant told Officer Ramirez that she drove off the roadway

because another vehicle veered out in front of her, 3 R.R. at 23, Cepeda

testified that there was no other vehicle. 5 R.R. at 12. Though Appellant

testified that she threw the beer bottles away because they were underneath

Manka’s legs, 5 R.R. at 52-53, Cepeda testified that Appellant removed the

beer from the rear of her vehicle. 5 R.R. at 10. See Adams, 2013 WL 4858774,

at *5 (evidence indicating a consciousness of guilt supports an inference that a

defendant was consciously aware of the risks and disregarded them).

      Despite the jury’s verdict on the intoxication assault charge, the jury

could also consider the evidence of Appellant’s intoxication admitted during

the trial when considering whether Appellant’s conduct was reckless. Adams,

2013 WL 4858774, at *3 (holding that an acquittal for intoxication

manslaughter did not preclude the jury from considering alcohol use along

with other conduct in concluding the defendant’s conduct was reckless); see

also Elliott v. State, No. 13-13-00220-CR, 2015 WL 1869472, at *3 (Tex.



                                      6
App.-Corpus Christi Apr. 23, 2015, no pet. h.) (mem. op., not designated for

publication) (noting that driving under the influence of alcohol may constitute

reckless conduct).

      Even in the context of truly inconsistent verdicts from an indictment

containing multiple counts, the Supreme Court has cautioned against

attempting to interpret the verdicts because a jury may render an acquittal

through mistake, compromise, or lenity. United States v. Powell, 469 U.S.
57, 65 (1984). Instead, an appellate court should regard each count as if it

was a separate indictment. Id. at 62.

       More than eighty years ago, the United States Supreme Court held

that “a criminal defendant convicted by a jury on one count could not attack

that conviction because it was inconsistent with the jury’s verdict of

acquittal on another count.” Id. at 58 (citing Dunn v. United States, 284 U.S.
390 (1932)). In Powell, the Court also cautioned against confusing a review

of the sufficiency of the evidence “with the problems caused by inconsistent

verdicts.” Id. at 67. Thus, a review of the sufficiency of the evidence “should

be independent of the jury’s determination that evidence on another count

was insufficient.” Id.; see also Jackson v. Virginia, 443 U.S. 307, 319 n.13

(1979) (“The question whether the evidence is constitutionally sufficient is

of course wholly unrelated to the question of how rationally the verdict was



                                        7
actually reached. Just as the standard announced today does not permit a

court to make its own subjective determination of guilt or innocence, it does

not require scrutiny of the reasoning process actually used by the factfinder-

if known.”); Robinson v. State, 46 S.W.3d 166, 172 (Tex. Crim. App. 2015)

(“the appellate standard for reviewing the sufficiency of the evidence is

based on a hypothetical rational fact finder, rather than on the actual fact

finder’s particular thought process”); Ruiz v. State, 641 S.W.2d 364, 366

(Tex. App.-Corpus Christi 1982, no pet.) (“Where a multi-count verdict

appears inconsistent, the appellate inquiry is limited to a determination of

whether the evidence is legally sufficient to support the counts on which a

conviction is returned. What the jury did with the remaining counts is

immaterial.”).

      In Adams, the defendant was charged in a two-count indictment with

the offenses of intoxication manslaughter and manslaughter.2 The jury found

him not guilty of intoxication manslaughter but convicted him of

manslaughter. 2013 WL 4858774, at *1. Citing Zuniga v. State, 144 S.W.3d
477, 487 (Tex. Crim. App. 2004), overruled on other grounds by Watson v.

State, 204 S.W.3d 404, 415-17 (Tex. Crim. App. 2006), the Court noted that

2
 The indictment alleged that Adams committed manslaughter “by driving at
a speed greater than that which was reasonable and prudent for the
circumstances when passing a vehicle and by having a measurable amount
of alcohol and hydrocodone in his system.”

                                      8
the Court of Criminal Appeals has rejected the argument that an acquittal for

intoxication manslaughter prevents a jury from considering alcohol use

along with other conduct in concluding the defendant’s conduct was

reckless. Id, at *3. The Court then said:

             The jury apparently determined that the presence
             of alcohol and hydrocodone in Adam’s system did
             not impair his ability to control the car; even so,
             the jury was still free to take into account that the
             presence of these substances could have had the
             effect of reducing the inhibitions against traveling
             at too high a rate of speed – a reckless situation.

Id. Considering the precedent of the Supreme Court, it appears that the Court

erred in assuming the jury found the evidence insufficient to support the

charge of intoxication manslaughter. However, the Court correctly held that

the jury could consider Appellant’s use of alcohol and hydrocodone.

       While Appellant attempts to distinguish this case from Elliott by

emphasizing that she made no concession in this case, Appellant’s Reply

Brief at 13, a concession is not necessary to establish reckless conduct.

Trepanier, 940 S.W.2d at 830. And this Court has held that the uncorroborated

testimony of a police officer alone is sufficient to establish intoxication.

Hartman v. State, 198 S.W.3d 829, 835 (Tex. App.-Corpus Christi 2006, pet.

struck); Little v. State, 853 S.W.2d 179, 183 (Tex. App.-Corpus Christi 1993,




                                       9
no pet.). Officer Ramirez testified that Appellant was intoxicated. 3 R.R. at

26-27.

         Appellant also states that “[t]here is no evidence that she was driving

over the speed limit or disregarding traffic laws.” Appellant’s Post

Submission Brief at 2. This assertion completely ignores Cepeda’s testimony

and the applicable sections of the Transportation Code. It also ignores all of

the evidence indicating that Appellant was intoxicated. Besides, the State was

not required to prove that Appellant violated traffic laws. Adams, 2013 WL
4858774, at *4. The State was merely obligated to prove there were actions or

inactions by Appellant which, under the circumstances that existed that night,

created a substantial and unjustifiable risk. Id. Whether the facts create an

unjustifiable risk is judged by the circumstances of each case, not by

comparisons to other cases. Id.

         The fact that Appellant, a self-professed conscientious driver, did not

require Manka or Salinas to wear their seatbelts was one of the circumstances

that existed that night. See Tex. Transp. Code § 545.413(a)(1) (requiring a

person who is at least 15 years of age to be secured by a safety belt).3


3
  The data recorder indicated that Appellant had her seatbelt buckled and
Manka did not. 4 R.R. at 11. The data recorder did not contain any
information regarding Salinas because he was in the rear seat. However,
Appellant was the only person who did not suffer serious bodily injury as a
result of the collision.

                                       10
       Looking at the evidence in the light most favorable to the verdict,

Appellant is essentially saying that she did not realize that driving while

intoxicated and engaging in a physical altercation while traveling at least 60

or 65 miles per hour4 at night created a substantial and unjustifiable risk to

anyone, including her unbuckled passengers. She also apparently did not

realize that making no attempt to stop her vehicle before or after she went off

the roadway while traveling at least 60 or 65 miles per hour created a

substantial and unjustifiable risk to anyone, including her unbuckled

passengers. And she apparently did not realize that, despite traveling 1000 feet

before the collision, failing to make any attempt to avoid colliding with a

stationary bulldozer created a substantial and unjustifiable risk to anyone,

including her unbuckled passengers.

       The Court must determine whether the evidence and any reasonable

inferences that could be drawn from it would permit a rational jury to find

beyond a reasonable doubt that Appellant “consciously disregarded” a

substantial and unjustifiable risk created by her conduct. Griffith, 315 S.W.3d

at 652; Trepanier, 940 S.W.2d at 829. In reaching their verdict in this case, the

jury was also entitled to consider Appellant’s conduct after the collision,

4
 Cepeda testified that Appellant actually accelerated before she drove off the
roadway. 5 R.R. at 7-8. State law prohibits driving at a speed “greater than is
reasonable and prudent under the circumstances then existing.” Tex. Transp.
Code § 545.351(a).

                                      11
including lying to the police about the cause of the collision and attempting to

conceal evidence. Adams, 2013 WL 4858774, at *5.

       The indictment in this case alleged that Appellant did then and there

recklessly, to wit: (1) by failing to control the vehicle operated by her, and (2)

by failing to keep a proper lookout for another vehicle, and (3) by failing to

keep the vehicle operated by her on the roadway, and (4) by operating a motor

vehicle while impaired, cause serious bodily injury to Manka and Salinas by

driving a motor vehicle that was occupied by Manka and Salinas into and

against a bulldozer .C.R. at 4.

       “When a charge to a jury contains several disjunctive means of

recklessness, the jury’s verdict will not be reversed for insufficiency of the

evidence if the evidence is sufficient to establish at least one of the

alternative means.” Leblanc, 2011 WL 3556952, at *5. Looking at the

evidence in the light most favorable to the verdict, the evidence in this case

is sufficient to establish more than one of the alternative means. As in

Adams, a rational jury could have concluded that Appellant’s actions,

inactions    and   condition,     collectively,   created   a   “substantial   and

unjustifiable” risk of the type of harm that occurred. And a rational jury

could have concluded that disregarding the risks constituted a gross

deviation from the standard of care that a reasonable person would have



                                         12
exercised in the same situation. See Buie v. State, No. 03-02-00280-CR,

2003 WL 21189757, at *2 (Tex. App.-Austin May 22, 2003, no pet.) (mem.

op., not designated for publication) (“The fact that one may legally drive

after consuming intoxicating substances does not prevent the State from

alleging that the driver was reckless in doing so; illegality is not a

prerequisite of recklessness. A jury can determine whether a person’s

driving after consuming alcohol and marijuana shows the requisite disregard

for risk without considering whether his consumption of those substances

deprived him of the normal use of his physical and mental faculties. This is

particularly true where, as here, driving after consumption is listed

conjunctively with other acts charged to demonstrate recklessness such as

driving too fast and failure to keep a proper lookout.”).

Points of Error Nos. 3-4:

        In her third and fourth issues, Appellant contends that a variance

exists between the manner and means alleged in the indictment and the proof

at trial.5




5
 Both counts of the indictment alleged that Appellant caused serious bodily
injury to the victims by driving a motor vehicle that was occupied by the
victims into and against a bulldozer. C.R. at 3.

                                      13
       In its brief, the State cited Johnson v. State, 364 S.W.3d 292 (Tex.

Crim. App. 2012). In Wortham v. State, 412 S.W.3d 552 (Tex. Crim. App.

2013), Presiding Judge Keller explained the Court’s opinion in Johnson:

              In Johnson v. State, we addressed a variance in
              pleading and proof for the offense of aggravated
              assault. The indictment in that case alleged that the
              defendant caused serious bodily injury to the
              victim “by hitting her with his hand or by twisting
              her arm with his hand,” but the proof at trial
              showed that the defendant threw the victim against
              a wall. Because aggravated assault is a result-of-
              conduct offense, we held that a variance with
              respect to the act that caused the injury cannot be
              material, so the evidence was sufficient to support
              the conviction. It was the injury that mattered, not
              the act that may have produced it.

Id. at 559 (Keller, P.J., concurring) (footnotes omitted).

Point of Error No. 5:

       In her final issue, Appellant contends that the trial court allowed a

non-unanimous verdict by submitting disjunctively the various means of

recklessness in the jury charge.

       This contention is without merit. See Rubio v. State, 203 S.W.3d 448,

451-452 (Tex. App.-El Paso 2006, pet. ref’d); Pease v. State, No. 03-06-

00369-CR, 2007 WL 2274879, at ** 2-3 (Tex. App.-Austin Aug. 9, 2007,

no pet.) (mem. op., not designated for publication)




                                       14
                                           Respectfully submitted,



                                           /s/ Adolfo Aguilo, Jr.
                                           Adolfo Aguilo, Jr.
                                           State Bar No. 00936750
                                           Assistant District Attorney
                                           105th Judicial District
                                           901 Leopard St., Rm. 206
                                           Corpus Christi, TX 78401
                                           361-888-0410
                                           361-888-0399 (fax)
                                           adolfo.aguilo@co.nueces.tx.us




                    CERTIFICATE OF SERVICE

     This is to certify that this brief was emailed to Appellant’s counsel,

Dante E. Dominguez (ddominguez.law@gmail .com), on October 28, 2015.



                                           /s/ Adolfo Aguilo, Jr.
                                           Adolfo Aguilo, Jr.




                                   15